Citation Nr: 9903182	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for respiratory disability, 
to include chronic bronchitis and emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1945 to June 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux Falls, South Dakota.  In September 1996, the 
Board remanded the case to the M&ROC for additional 
development, and it has now been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the M&ROC.  
2. It has not been shown that the veteran was exposed to 
mustard gas during service.  
3. Respiratory disability, including chronic bronchitis and 
emphysema, was not present during service and is not shown 
to be etiologically related to service.  


CONCLUSION OF LAW

The veteran's respiratory disability, including chronic 
bronchitis and emphysema, was not incurred in or aggravated 
by active service, nor may its incurrence in service on the 
basis of mustard gas exposure be presumed.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(d), 3.316 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection is 
warranted on a presumptive basis where the veteran 
experienced full-body exposure to nitrogen mustard or 
Lewisite during active military service and subsequently 
developed a chronic form of laryngitis, bronchitis, 
emphysema, asthma, chronic obstructive pulmonary disease 
(COPD) or lung cancer (except mesothelioma).  38 C.F.R. 
§ 3.316.  This regulation does not preclude a claimant from 
establishing that exposure to mustard gas actually caused the 
disabilities for which he is claiming service connection and 
that service connection is therefore warranted on a direct 
basis.  

As the veteran's respiratory disability includes chronic 
bronchitis and emphysema, which are subject to presumptive 
service connection on the basis of full-body mustard gas 
exposure, and any records verifying a claimant's alleged 
mustard gas exposure would be in the possession of the 
government, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Pearlman v. West, 11 Vet. App. 443 (1998).  Further, 
the Board is satisfied that all available evidence necessary 
for an equitable disposition of the claim has been obtained.  

The veteran contends that during training at the Great Lakes 
Naval Training Center during the spring of 1945 he was 
exposed to mustard gas during gas chamber exercises.  He 
states that during the exercises he and others were dressed 
in their regular duty uniforms and were given gas masks, but 
no special protective clothing.  They were taken into a 
chamber and were told to remove their masks for a short 
period of time.  The veteran states that thereafter he 
experienced nosebleeds and severe throat and eye irritation.  
He states that he does not remember the specific dates of 
this exposure or the number of minutes of exposure to the 
gas.  He contends that that his current respiratory 
disability is due to the alleged mustard gas exposure in 
service.  

The veteran's service medical records do not show, nor does 
the veteran contend, that he sought or received medical 
treatment for the nosebleeds and throat and eye irritation he 
experienced following his exposure to what he believes was 
mustard gas.  The veteran's service medical records include 
no respiratory complaints and no entry showing treatment or 
diagnosis of lung disability.  At his June 1946 separation 
examination, the veteran's respiratory system, bronchi, lungs 
and pleura were evaluated as normal.  A chest X-ray at that 
time was negative.  

Private treatment and hospitalization records show that the 
veteran has a history of respiratory problems.  The earliest 
post-service treatment records available are dated in 1979 
and show that at that time the veteran was diagnosed as 
having chronic bronchitis.  Later records show that the 
veteran has also been diagnosed as having COPD with asthma.  
None of the available treatment records includes any 
suggestion of a nexus between the veteran's period of active 
service and his respiratory disability.  

At an August 1993 VA examination, the veteran reported that 
in June or July 1945, while in training at the Great Lakes 
Naval Station and undergoing some type of exercise with the 
use of gas masks, he was exposed to what he was "pretty 
certain" was mustard gas.  He noted that at the time he did 
a lot of coughing and his eyes seemed to burn a lot.  He also 
reported that following this he had a nose bleed.  In August 
1993, after clinical examination and review of X-rays, the 
diagnoses included chronic bronchitis and pulmonary 
emphysema.  The examining physician commented that it would 
be doubtful in his opinion that the veteran's problems were 
related to any type of sequelae of mustard gas exposure in 
June or July of 1945.  

Service personnel records provided by the National Personnel 
Records Center (NPRC) in December 1993 show that the veteran 
was assigned to the Great Lakes Naval Training Center from 
March 18, 1945, through August 20, 1945, and while there 
received gas mask drill and chamber instruction.  In October 
1996, the M&ROC requested information from NPRC as to whether 
the veteran participated in chemical testing, including 
nitrogen or sulfur mustard agent from March 1945 through 
August 1945 at the Great Lakes Naval Training Center.  In its 
response dated in November 1996, NPRC reported that a review 
of the records failed to produce any entry regarding exposure 
to toxic gas or chemicals.  NPRC referred to the Naval 
Research Laboratory (NRL) as a possible source of 
information.  The M&ROC requested information for the veteran 
from NRL, but NRL, in its response dated in November 1996, 
reported that NRL has documentation only on naval servicemen 
who participated in chemical warfare tests conducted at NRL, 
in Washington, D.C.  

In June 1997, the veteran submitted letters dated in January 
1994 from 2 fellow servicemen and from the daughter of 
another fellow serviceman.  The veteran stated that he served 
with those men at the Great Lakes Training Center.  [redacted] 
[redacted] reported that he took part in gas training at Great 
Lakes, but provided no additional information.  In her 
letter, [redacted] stated that her father had died of lung 
cancer in 1988, but had not spoken of gas training in 
service.  She stated that she has an uncle who told her that 
he took part in gas training in service and was recently 
diagnosed as having lung cancer.  [redacted] reported that 
he took part in a mustard gas exercise in approximately mid-
April 1945.  He stated that mustard gas was released downwind 
from the troops and they were marched through the gas.  He 
said he would never forget the smell or the effects 
afterwards.  He also stated that he was exposed to tear gas.  
He stated that the troops were given gas masks and then went 
into a building.  He said that when they detected gas, they 
were supposed to put on their masks.  Mr. [redacted] stated that 
he had trouble getting his mask on, and his eyes began to 
water and he could not see.  

In June 1998, the M&ROC contacted the VA central office and 
requested that the Veterans Benefits Administration (VBA) 
review Mustard Gas exposure lists for the veteran's name or 
service number.  In its response, also dated in June 1998, 
VBA reported that the veteran's name is not on the mustard 
gas exposure lists.  

Although the Board does not question the veteran's veracity, 
the Board must find that the veteran's statements concerning 
his exposure to mustard gas in service are of limited 
probative value.  In this regard, the Board notes that the 
veteran's statements are based upon his current recollections 
of events occurring approximately 50 years earlier.  The 
Board also notes that letters from fellow servicemen do not 
serve to establish exposure.  One comrade simply recalled gas 
training and did not suggest that it involved mustard gas, 
while another recalled marching through mustard gas in a 
field and separate gas mask training with tear gas in a 
chamber.  As the veteran's description of his gas exposure is 
similar to his fellow serviceman's report of tear gas 
training with a gas mask and is unlike that serviceman's 
account of a mustard gas exercise, the fellow veteran's 
statement does not support the veteran's claim. 

The information provided by NPRC and VBA must be accorded 
greater weight since it is based upon a review of pertinent 
historical records.  It indicates there is no record of the 
veteran's participation in mustard gas testing either in the 
veteran's records or on mustard gas exposure lists compiled 
by the military services.  Therefore, the Board must conclude 
that the preponderance of the evidence establishes that the 
veteran was not exposed to mustard gas in service.  

In view of the Board's determination that the veteran was not 
exposed to mustard gas in service, the fact that the service 
medical records are negative for respiratory disability, the 
lack medical evidence of respiratory disability until many 
years after service, and the absence of any medical evidence 
otherwise suggesting that the veteran's respiratory 
disability, including chronic bronchitis and emphysema, is 
etiologically related to service, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.  


ORDER

Service connection for respiratory disability, to include 
chronic bronchitis and emphysema, is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

